


Exhibit 10.30

Summary of Compensation Arrangements for
Named Executive Officers and Directors

Compensation Arrangements for Named Executive Officers

        Following is a description of the compensation arrangements that have
been approved by the Compensation Committee of the Board of Directors of
Medtronic, Inc. (the “Compensation Committee”) on April 12, 2006 for the
Company’s Chief Executive Officer and the other four most highly compensated
executive officers in fiscal 2006 (the “Named Executive Officers”).

Annual Base Salary:

        The Compensation Committee approved the following base salaries,
effective April 29, 2006, for the Named Executive Officers:

Arthur D. Collins, Jr       $ 1,275,000   Chairman and Chief Executive Officer  
    William A. Hawkins       $ 775,000   President & Chief Operating Officer    
  Stephen H. Mahle       $ 595,000   Executive Vice President & President,
Cardiac Rhythm Disease Management           Terrance L. Carlson       $ 515,000
  Senior Vice President, General Counsel and Corporate Secretary          
Michael F. DeMane       $ 530,000   Senior Vice President & President, Europe,
Canada, Latin America & Emerging Markets          

Bonus:

        The Compensation Committee has approved the following bonus payments for
performance in fiscal 2006:

Arthur D. Collins, Jr       $ 1,827,125   William A. Hawkins       $ 802,400  
Stephen H. Mahle       $ 534,191   Terrance L. Carlson       $ 413,276   Michael
F. DeMane       $ 471,692  

        A description of the performance goals for fiscal year 2006, which were
previously approved by the Compensation Committee, is included in a Current
Report on Form 8-K filed with the Securities and Exchange Commission on June 29,
2005 and is incorporated herein by reference.

Stock Option and Restricted Share Unit Grants:

        The Compensation Committee approved the following stock options and
restricted stock units (“RSU”) grants under the Company’s 2003 Long-Term
Incentive Plan. The stock options were granted at an exercise price of $56.74,
which was the fair market value of the Company’s Common Stock on the date of
grant and vest annually in 25% increments. The RSUs were granted at the fair
market value of the Company’s Common Stock on the date of grant. The RSUs will
cliff vest in October 2010 except in the event of death, disability or
retirement, in which case they vest in full.

Arthur D. Collins, Jr   35,249 RSUs   229,116 stock options William A. Hawkins  
  75,785 stock options Stephen H. Mahle     52,873 stock options Terrance L.
Carlson     47,586 stock options Michael F. DeMane     47,586 stock options



 

--------------------------------------------------------------------------------


Long Term Incentive Plan Awards:

        The Compensation Committee approved the following long-term incentive
plan awards established for the three-year cycle ending in fiscal 2006. The
amounts listed below include the value of both cash and stock. Half of the award
is paid in Company common stock, with the other half paid in cash. The value of
an award is determined at the end of the performance period based on Medtronic’s
financial performance and the average fair market value per share for the last
20 trading days of the performance cycle.

Arthur D. Collins, Jr.       $ 1,130,011   William A. Hawkins       $ 259,868  
Stephen H. Mahle       $ 323,190   Terrance L. Carlson       $ —   Michael F.
DeMane       $ 259,868  

Compensation Arrangements for Non-Employee Directors

        Non-employee director compensation consists of an annual retainer, an
annual cash stipend for committee chairs and special committee members, an
annual stock option grant and an annual grant of deferred stock units. In
addition, all new non-employee directors receive an initial stock option grant.

        The annual retainer for all non-employee directors for the 2006-2007
plan year (September 1, 2006 through August 31, 2007) is $70,000. The Chairs of
the Corporate Governance, Audit, Compensation and Technology and Quality
Committees receive a cash stipend of $10,000. Members of a Special Committee
receive an additional annual fee of $10,000 for each Special Committee upon
which they serve, paid quarterly ($2,500 per quarter), so long as the committee
is convened. The annual retainer and annual cash stipend are reduced by 25% if a
non-employee director does not attend at least 75% of the total meetings of the
Board and Board committees on which such director served during the relevant
plan year.

        Each non-employee director also receives on the first day of each plan
year an annual stock option grant for a number of shares of Medtronic common
stock equal to the amount of the annual retainer ($70,000) divided by the fair
market value of a share of Medtronic common stock on the date of grant (which
will also be the exercise price of the option).

        On the last day of each plan year, each non-employee director is granted
a number of deferred stock units (each representing the right to receive one
share of Medtronic common stock) equal to the amount of the annual retainer
($70,000) earned divided by the average closing price of a share of Medtronic
common stock for the last 20 trading days during the plan year. On the date he
or she first becomes a director, each new non-employee director receives a
one-time initial stock option grant for a number of shares of Medtronic common
stock equal to two times the amount of the annual retainer ($140,000) divided by
the fair market value of a share of Medtronic common stock on the date of grant
(which will also be the exercise price of such option).



 

--------------------------------------------------------------------------------